Citation Nr: 0428337	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
fibromyalgia prior to December 23, 2003 and an increased 
disability evaluation in excess if 20 percent disabling from 
December 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The Board remanded this case back to 
the RO for additional development in July 2003.

The Board notes that the veteran may have raised a claim of 
entitlement to an increased disability for varicose veins of 
the right lower extremity during his January 2003 hearing.  
Accordingly, this matter is referred to the RO for any 
appropriate adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left leg varicose veins are mild in degree, 
with daily pain and swelling but no objective evidence of 
persistent ulcers, edema, or eczema.

3.  Prior to December 23, 2003, the veteran's fibromyalgia 
was manifested by complaints of muscle soreness and fatigue, 
with some positive tenderness.

3. After December 23, 2003, the veteran's fibromyalgia has 
been manifested by muscle soreness and fatigue, positive 
tenderness on palpation, and irritable bowel syndrome.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2003).

2.  The schedular criteria for a compensable evaluation for 
fibromyalgia prior to December 23, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.2, 4.10, 4.7, 4.71a, Diagnostic Code 5025 
(2003). 

3.  The schedular criteria for an evaluation in excess of 20 
percent for fibromyalgia after December 23, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.10, 4.7, 4.71a, 
Diagnostic Code 5025 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

A review of the claims folder reveals compliance with the 
VCAA.  That is, by way of an October 2000 rating decision, a 
November 2001 statement of the case and November 2002 and 
February 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran a letter in December 2001 explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence, and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the 
supplemental statements of the case included the text of the 
relevant VCAA regulations implementing regulation.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  He was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
private treatment records; scheduled several examinations; 
and conducted a hearing.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1. Varicose Veins, Left Lower Extremity

The veteran submitted a claim for a compensable evaluation 
for his varicose veins in May 1999.  The RO has evaluated the 
veteran's varicose veins of the left lower extremity under 38 
C.F.R. § 4.104, Diagnostic Code 7120.  Under this section, a 
10 percent evaluation is warranted for intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is in order for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.

The veteran reported for a May 2000 VA examination.  
Objective complaints included pain and stinging when he 
walks.  However, he did get some relief with rest and 
elevation of the legs.  The examiner's impression was 
moderately severe varicose veins in both lower extremities.  
Following this examination, the veteran was granted a 10 
percent disability evaluation.  

Accordingly, the veteran was scheduled for an additional VA 
examination in February 2002.  Subjective complaints included 
increased swelling as the day goes on and pain which worsens 
with activity.  The veteran denied any weakness.  Objective 
findings included mild swelling, particularly at the ankles, 
with some pitting edema; mild prominence of the external 
veins; and some hypesthesia over the medial and lateral 
portions of the left leg.  There was also some loss of 
coolness on the medial portion of the left leg compared to 
the lateral and there was some mild impairment of vibratory 
sensation in the left foot.  Motor strength was 5 out of 5 
and reflexes were 2+ and symmetric.  The examiner's 
impression was that the veteran's sensory symptoms were 
relatively minor and that they did not interfere with his day 
to day activities.  

The veteran also testified at his January 2003 hearing that 
he experiences daily pains and swelling, and an ulceration 
several weeks before the hearing, of his lower left extremity 
due to his varicose veins.

In the present case, there is no objective evidence of stasis 
pigmentation, ulcers, edema, or eczema.  Also, the veteran 
has reported relief of symptoms with elevation of the 
extremities, and his bilateral disability was characterized 
as mild in the February 2002 VA examination report.  Taken as 
a whole, this evidence, is more clinically characteristic of 
the criteria for a 10 percent evaluation than that for a 20 
percent evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
varicose veins of the left leg, and the claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose veins, left lower 
extremity have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

2. Fibromyalgia

The veteran is claiming entitlement to a compensable 
disability evaluation for fibromyalgia prior to December 23, 
2003 and an increased disability evaluation in excess of 20 
percent from December 23, 2003 under the provisions of 38 
C.F.R.     § 4.71a, Diagnostic Code 5025.  Under Diagnostic 
Code 5025, fibromyalgia with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, warrant a 20 percent evaluation.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Finally, a Note at the end of DC 
5025 indicates that widespread pain means pain in both the 
left and right sides of the body that is both above and below 
the waist, and that affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

The veteran was initially granted service connection for 
fibromyalgia by means of a July 1995 rating decision.  The 
veteran's fibromyalgia was assigned a noncompensable 
disability rating.  The veteran submitted a May 1999 claim of 
entitlement to an increased disability rating.  Cigna 
Healthcare records from January 1998 to March 2000 reported 
that the veteran was experiencing fatigue.  However, no other 
symptomatology with a possible relation to fibromyalgia was 
recorded. 

The veteran reported for an April 2000 VA examination.  
Subjective complaints included tiredness, soreness, and 
swelling of the ankles and wrists.  The veteran also reported 
joint pain.  The examiner noted that the veteran has 
discogenic disease of the neck and is also being seen by an 
orthopedist for joint disease.  Other than the swelling of 
the ankles, there were no other specific or inflammatory 
joint symptoms.  The veteran denied any limitation of motion, 
other than the neck, and any weakness.  The veteran did 
report that he felt his grip strength had diminished.  He 
asserted that he experienced stiffness after doing a lot of 
walking and some in the morning.  The examiner asserted that 
he did not find any confirmatory physical findings or any 
description clarifying the reasons for the fibromyalgia 
diagnosis.  

Objective findings included limitation of motion of the neck.  
There were no joint deformities, no abnormal appearance of 
any particular muscle group and no evidence of muscle 
atrophy.  There was a trace of pretibial edema.  There was 
marked tenderness in the proximal forearms but not in the 
elbows.  Additionally, there was marked tenderness in several 
areas of the distal thighs, over the lower paracervical 
muscles and over the tibiae.  The examiner's impression was 
muscle soreness and fatigue, "which would be compatible with 
fibromyalgia, but his symptoms are not specific.  He has 
obstructive sleep apnea, which despite lack of response to 
CPAP, of which fatigue is certainly characteristic.  He does 
not have consistent tender points."  The examiner commented 
in a May 2000 addendum that the veteran had muscle soreness 
and fatigue.  However, the criteria for fibromyalgia had not 
been met.  

An October 2000 rating continued the noncompensable 
evaluation for the veteran's service connected fibromyalgia.  
Under Diagnostic Code 5025, widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that require continuous medication for control, 
require a noncompensable evaluation.  At the time of the 
October 2000 rating decision there were no findings of 
manifestations of active fibromyalgia.  

The veteran was scheduled for an additional VA examination in 
January 2002.  Subjective complaints included soreness 
throughout arms, legs, and spine; occasional flare-ups which 
are not due to anything in particulr, and occasional increase 
in pain with weather changes.  Objective findings were normal 
gait and tender right and left supraspinatus, right and left 
trapezius, right and left second costochondral region and 
right and left lateral epicondyle, medial knee, greater 
trochanter.  The examiner asserted that four of the veteran's 
tender areas could not be related to his fibromyalgia due to 
his neck condition.  Additionally, the veteran's fatigue 
could be due to his sleep apnea.  "Diagnosis of fibromyalgia 
is iffy at best, but if he does have it it is mild."

The veteran presented for a January 2003 Travel Board 
Hearing.  The veteran testified that he experienced daily 
headaches and fatigue, and poor concentration, which he 
associated with his fibromyalgia.  Following the hearing, a 
July 2003 Board remand required an additional VA examination 
to determine the nature and severity of the veteran's 
fibromyalgia.  Accordingly, the veteran was scheduled for a 
December 2003 examination.  Subjective complaints included 
constant pain and fatigue, poor concentration, irritability 
and frustration, poor sleep, and irritable bowel syndrome.  
The general examiner asserted that the veteran had other 
physical illnesses, which may contribute to his variable 
moods and depression, and "it is not likely that the 
veteran's fibromyalgia has had a significant impact on moods 
of depression or anxiety."  The fibromyalgia examiner found 
no limitation of motion of the joints, no evidence of 
synovitis, full motor strength, no bilateral fatigability and 
normal coordination and gait.  The examiner's assessment was 
"fibromyalgia with more than 11 tender points present on 
today's examination, symptoms as mentioned above are 
consistent with his diagnosis."

The Board notes that in light of the above findings, the 
veteran's fibromyalgia, prior to December 23, 2003, was not 
productive of a compensable disability rating under 
Diagnostic Code 5025.  Overall, the Board notes that the 
medical evidence of record, prior to December 23, 2003, did 
not provide evidence of constant symptomatology associated 
with fibromyalgia, which would warrant a compensable 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5025.  
Additionally, VA treatment records from November 2000 to 
October 2003 did not relate any prescriptions for the 
treatment of fibromyalgia.  Thus, the veteran's increased 
rating claim for a compensable evaluation prior to December 
23, 2003, must be denied.

Additionally, the Board notes that veteran's fibromyalgia, 
after December 23, 2003, has not been productive of 
impairment greater than what is encompassed within the rating 
criteria for a 20 percent rating under Diagnostic Code 5025.  
Overall, the Board notes that the veteran's symptoms, while 
tending to be constant with respect to pain, are not 
refractory to therapy so as to warrant a 40 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5025.  While the veteran's 
symptoms associated with complaints associated with 
fibromyalgia have been consistent as to chronic fatigue and 
soreness, the medical evidence of record does not show that 
his symptoms are refractory to therapy as required by the 
pertinent rating criteria for an evaluation in excess of 20 
percent.  Thus, the veteran's increased rating claim for an 
evaluation greater than 20 percent after December 23, 2003, 
must be denied.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected fibromyalgia has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).




ORDER

An increased disability evaluation for varicose veins of the 
left lower extremity, currently evaluated as 10 percent 
disabling, is denied.

A compensable disability evaluation for fibromyalgia prior to 
December 23, 2003 and an increased disability evaluation in 
excess of 20 percent disabling from December 23, 2003 are 
denied.



	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



